NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3665-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NICHOLAS B. GRASSO,
a/k/a NICHOLAS GRASSO,
and NICK GRASSO,

     Defendant-Appellant.
_________________________

                   Submitted June 8, 2022 – Decided June 21, 2022

                   Before Judges Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment Nos. 16-11-3186
                   and 16-11-3270.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Suzannah Brown, Designated Counsel, on
                   the brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Kevin J. Hein, of counsel and
                   on the brief).
PER CURIAM

      Defendant Nicholas B. Grasso appeals from the denial of his petition for

post-conviction relief (PCR) without an evidentiary hearing. We affirm.

      A Camden County grand jury returned two indictments. Indictment No.

16-11-3186 charged defendant with first-degree carjacking, N.J.S.A. 2C:15-

2(a)(1); fourth-degree theft by unlawful taking, N.J.S.A. 2C:20-3(a); and third-

degree aggravated assault, N.J.S.A. 2C:12-1(b)(7). Indictment No. 16-11-3270

charged defendant with first-degree robbery, N.J.S.A. 2C:15-1(a)(1); third-

degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d);

fourth-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(d); and

certain persons not to have weapons, N.J.S.A. 2C:39-7(a).

      The cases were already on the trial list. On June 5, 2017, defendant pled

guilty to the carjacking and robbery counts pursuant to a negotiated plea

agreement.   In exchange for those pleas, the State agreed to recommend

concurrent fifteen-year terms, subject to the parole ineligibility and mandatory

parole supervision requirements imposed by the No Early Release Act, N.J.S.A.

2C:43-7.2, with those counts running consecutively to sentence on an unrelated

violation of probation conviction, and to dismiss the remaining counts.




                                                                          A-3665-20
                                       2
      During the plea hearing, defendant testified he was twenty years old, had

a high school diploma, and was not under the influence of any drugs, alcohol,

or medication. He acknowledged that he had a full and complete opportunity to

review the evidence and discovery and discuss the charges with trial counsel.

He indicated he was satisfied with the services of trial counsel. He confirmed

that he was pleading guilty because he was guilty, that his pleas were entered

voluntarily and of his own free will, and that no one forced, threatened, or

pressured him to plead guilty. Defendant then gave an adequate factual basis

for each guilty plea.

      Defendant further acknowledged understanding the questions on the plea

forms, reviewing each question with counsel, answering the questions truthfully,

and signing or initialing each page of the plea forms.          Defendant also

acknowledged understanding that the maximum sentence on each first-degree

offense was twenty years and that the terms could run consecutively. Defendant

confirmed that he understood the terms of the plea agreement, including the

recommended sentence on each count. The court accepted the guilty pleas,

finding defendant provided a satisfactory factual basis for each count and that

the pleas were knowing and voluntary.




                                                                          A-3665-20
                                        3
      Defendant was sentenced on August 4, 2017. Trial counsel stated there

were no additions or deletions to the presentence report. He did not argue that

any mitigating factors applied or request the court to impose a lesser sentence

than recommended under the plea agreement. During his allocution, defendant

expressed remorse, and stated that he was then "really bad on drugs" and that he

would never have committed the crimes if he was in his "right state of mind."

      The trial court found aggravating factors three (risk of reoffending), six

(prior record), and nine (need for deterrence), based on defendant's prior

criminal record, which included nine juvenile adjudications and three adult

indictable convictions, three juvenile violations of probation, one adult violation

of probation, and the offenses defendant committed. N.J.S.A. 2C:44-1(a)(3),

(6), (9). The court found no mitigating factors and "that the aggravating factors

clearly, convincingly and substantially outweigh[ed] the mitigating factors."

The court noted this was a negotiated plea agreement and found it "appears to

be fair and in the interests of justice." Defendant was sentenced in accordance

with the plea agreement to concurrent fifteen-year NERA terms that ran

consecutively to his sentences for violation of probation on Indictment Nos. 15 -

12-3693 and 16-02-0402 but concurrently to his sentence on an unrelated

indictment. The remaining counts of the two indictments were dismissed.


                                                                             A-3665-20
                                        4
      Defendant appealed his sentence. The appeal was heard on a sentencing

calendar pursuant to Rule 2:9-11. On April 11, 2018, we affirmed finding "that

the sentence is not manifestly excessive or unduly punitive and does not

constitute an abuse of discretion."

      On January 17, 2019, defendant filed a timely PCR petition. Appointed

counsel filed an amended petition and brief that raised three claims of ineffective

assistance of trial counsel and requested an evidentiary hearing. Defendant

sought to vacate his guilty pleas, claiming that trial counsel forced and pressured

him into pleading guilty to the robbery and carjacking counts, allegedly telling

him he had to plead guilty because he would lose at trial and would be sentenced

to up to fifty-seven years in state prison. He also claimed that trial counsel failed

to file unspecified motions, challenge the State's witnesses, and investigate any

potential alibi witnesses.

      Defendant also claimed trial counsel was ineffective at sentencing by

failing to argue for a sentence less than fifteen years and by failing to argue

defendant's relative youthfulness, drug addiction, and grief stemming from his

grandfather's death, that caused him to act out and engage in behavior th at he

otherwise would not have engaged in. Defendant further claimed trial counsel

was ineffective by failing to argue for defendant to be sentenced to serve an


                                                                               A-3665-20
                                         5
indeterminate term at the Youth Correctional Facility as a young adult offender

under N.J.S.A. 2C:43-5.

      Defendant, who was twenty at the time the crimes were committed, claims

he was heavily addicted to heroin and cocaine, and he was suffering because his

grandfather, who had raised him, recently passed away.

      On January 6, 2021, the PCR court heard oral argument. PCR counsel

relied primarily on the briefs and defendant's certification submitted to the court.

Counsel briefly reiterated the claims and argument set forth in the briefs.

Counsel did not identify any statutory mitigating factors that should have been

applied. Counsel did not argue that any pretrial motions should have been filed

by trial counsel. Nor did he identify any potential alibi witnesses or state any

basis for challenging the State's witnesses.

      The State argued that the record shows defendant reviewed discovery with

trial counsel, reviewed the plea forms, and was advised of his sentencing

exposure in open court.        He was facing charges under two indictments.

Defendant testified during the plea hearing that he was pleading guilty because

he was guilty, was not forced or threatened to enter into the plea agreement, and

that his plea was voluntary.




                                                                              A-3665-20
                                         6
      As to the mitigating factors relied upon by defendant, the State argued that

even if they were applied, the court would not have found that the mitigating

factors outweighed the aggravating factors. The State further argued that NERA

offenses do not qualify for sentencing as a young adult offender.

      The court issued an oral decision and order denying the petition. The

court found defendant did not establish a prima facie case for PCR based on

ineffective assistance of counsel. Therefore, an evidentiary hearing was not

required. Moreover, since the conviction resulted from a guilty plea, defendant

bore the burden of showing that but for counsel's errors, defendant would not

have pled guilty and would have insisted on going to trial. The court found

defendant had not satisfied that standard.

      The court noted that during the plea hearing defendant indicated that he

was satisfied with trial counsel, had reviewed all the discovery, and understood

everything. "His allegation that [trial counsel] forced him to plead is not borne

out by the record." The court concluded that even if trial counsel had made the

sentencing arguments raised by defendant, it would not have changed the

outcome. "The outcome was fair and reasonable." The court found defendant's

arguments lacked specifics and were mere bald assertions.




                                                                            A-3665-20
                                        7
      The court concluded that defendant did not satisfy the first or second

prong of the test adopted in Strickland v. Washington, 466 U.S. 668, 687 (1984).

Accordingly, defendant did not establish a prima facie case for PCR and an

evidentiary hearing was not necessary. The court explained the requirements to

set aside a guilty plea:

                    In order to set a guilty plea aside based on
             ineffective assistance of counsel, defendant must show
             that counsel’s assistance was not within the range of
             competence of any other attorneys in criminal cases,
             and there’s a probability that but for his errors, the
             defendant would not have pled guilty and would have
             insisted on going to trial.

The court found that defendant did not satisfy those requirements. As to trial

counsel telling defendant that he faced exposure to an aggregate fifty-seven-year

sentence, the court noted that advice was accurate advice, not a threat.

      This appeal followed. Defendant argues:

             THE PCR COURT ERRED IN DENYING THE
             PETITION    WITHOUT      HOLDING     AN
             EVIDENTIARY HEARING ON PETITIONER'S
             CLAIMS THAT TRIAL COUNSEL FORCED HIM
             TO    PLEAD   GUILTY    AND   PROVIDED
             INEFFECTIVE ASSISTANCE AT SENTENCING.

                   A. Legal Principles Applicable to Claims of
                   Ineffective Assistance of Counsel.




                                                                           A-3665-20
                                        8
                  B. Mr. Grasso Was Entitled to an Evidentiary
                  Hearing on His Claim That Trial Counsel Forced
                  Him to Plead Guilty.

                  C. Mr. Grasso Was Entitled to an Evidentiary
                  Hearing on His Claim that Trial Counsel Was
                  Ineffective at Sentencing.

      We are unpersuaded by defendant's arguments and affirm the denial of his

petition without an evidentiary hearing.

      When a PCR judge does not hold an evidentiary hearing—like here—this

court's standard of review is de novo as to both the factual inferences drawn by

the PCR judge from the record and the judge's legal conclusions. State v. Blake,

444 N.J. Super. 285, 294 (App. Div. 2016).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland, 466 U.S.

at 687, which our Supreme Court adopted in State v. Fritz, 105 N.J. 42, 58

(1987). To meet the first Strickland/Fritz prong, a defendant must establish that

his counsel "made errors so serious that counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment." Strickland, 466

U.S. at 687. A defendant must rebut the "strong presumption that counsel's

conduct [fell] within the wide range of reasonable professional assistance[.]" Id.




                                                                            A-3665-20
                                        9
at 689. Thus, this court must consider whether counsel's performance fell below

an objective standard of reasonableness. Id. at 688.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694.

      Both the United States Supreme Court and the New Jersey Supreme Court

have extended the Strickland/Fritz test to challenges of guilty pleas based on

ineffective assistance of counsel.     Lafler v. Cooper, 566 U.S. 156, 162-63

(2012); Missouri v. Frye, 566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J.

434, 456-57 (1994). Defendant must demonstrate with "reasonable probability"

that the result would have been different had he received proper advice from his

attorney.   Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).

Defendant did not satisfy either prong of Strickland.

      Defendant did not establish that he was impermissibly forced or pressured

by trial counsel to plead guilty to the robbery and carjacking.           His b ald,

unsupported assertions are belied by his testimony during the plea hearing. Trial


                                                                               A-3665-20
                                        10
counsel is expected to discuss the sentencing exposure a defendant faces if he

goes to trial and loses.        Discussing the likelihood of success at trial and

recommending that a defendant accept a plea agreement is neither unexpected

nor improper. These cases were pled off the trial list after defendant reviewed

the full discovery and viewed a video that would have been shown to the jury.

         Defendant briefly mentions in his petition and briefs that trial counsel

failed to file pretrial motions to challenge the State's witnesses and investigate

any potential alibi witnesses. Defendant has neither specified what pretrial

motions should have been filed, nor shown that they would have been granted.

He has not identified which of the State's witnesses should have been challenged

or on what grounds they were vulnerable to attack. Defendant has not identified

any potential alibi witnesses that either he or discovery disclosed to trial counsel.

These bald, unsupported, conclusory allegations do not provide a basis for PCR.

"[I]n order to establish a prima facie claim, a petitioner must do more than make

bald assertions that he was denied the effective assistance of counsel . He must

allege     facts   sufficient   to   demonstrate   counsel's   alleged   substandard

performance." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

         Defendant seeks to withdraw his guilty pleas. In order to set a guilty plea

aside based on ineffective assistance of counsel, defendant must show that there


                                                                              A-3665-20
                                          11
is a probability that but for his errors, the defendant would not have pled guilty

and would have insisted on going to trial. DiFrisco, 137 N.J. at 457. Defendant

has not satisfied that standard. He has not shown that he would have insisted on

going to trial on each of the indictments had trial counsel been effective. As we

have noted, defendant has not shown what motions trial counsel should have

filed, what alibi witnesses counsel should have interviewed, or which of the

State's witnesses were vulnerable to attack by motion or cross-examination.

      In addition, defendant has not demonstrated that but for trial counsel's

ineffectiveness, it would have been rational for him to reject the plea offer an d

proceed to trial. See Padilla v. Kentucky, 559 U.S. 356, 372 (2010) (stating that

"a petitioner must convince the court that the decision to reject the plea bargain

would have been rational under the circumstances."). As we discuss infra,

defendant's plea agreement was clearly beneficial to him.

      Defendant claims that trial counsel was ineffective by not arguing for

sentencing as a young adult offender under N.J.S.A. 2C:43-5. We disagree.

Robbery and carjacking are NERA offenses.            N.J.S.A. 2C:43-7.2(d).      A

defendant sentenced to crimes subject to NERA is not eligible for sentencing as

a young offender under N.J.S.A. 2C:43-5. See State v. Corriero, 357 N.J. Super.

214, 218 (App. Div. 2003) (explaining that "the mandatory NERA parole


                                                                            A-3665-20
                                       12
disqualifier is . . . inconsistent with a [Young Adult Offender Act] indeterminate

sentence"). Trial counsel was not ineffective by not filing a meritless motion.

State v. O'Neal, 190 N.J. 601, 619 (2007).

      While trial counsel did not argue at sentencing that mitigating factors

applied, defendant has not indicated which mitigating factors should have been

applied and why those unspecified mitigating factors would have outweighed

the aggravating factors. Vague, conclusory allegations do not provide a basis

for PCR or warrant an evidentiary hearing. State v. Porter, 216 N.J. 343, 355

(2013) (citing State v. Marshall, 148 N.J. 89, 158 (1997)). "Rather, defendant

must allege specific facts and evidence supporting his allegations." Ibid.

      Moreover, trial counsel successfully negotiated a favorable plea

agreement for defendant that recommended an aggregate sentence far shorter

than his sentencing exposure. We note that the two first-degree sentences ran

concurrently even though the crimes occurred on separate dates, at different

locations, and involved different victims. The other counts were dismissed. The

fifteen-year NERA terms were midpoint in the sentencing range.               Given

defendant's prior adult and juvenile record, he could have easily received longer

terms on each of the counts. His sentence was affirmed on direct appeal.




                                                                             A-3665-20
                                       13
Defendant did not demonstrate that but for trial counsel's ineffectiveness, he

would have received a lesser sentence.

      Defendant did not establish a prima facie case for PCR. Therefore, the

petition was correctly denied without an evidentiary hearing. See R. 3:22-10(b)

("A defendant shall be entitled to an evidentiary hearing only upon the

establishment of a prima facie case in support of [PCR.]").

      Affirmed.




                                                                         A-3665-20
                                      14